Exhibit 10.1

 

FLUOR CORPORATION

AMENDED AND RESTATED

2008 EXECUTIVE PERFORMANCE INCENTIVE PLAN

 

SECTION 1. Purpose of Plan

 

The purpose of the Fluor Corporation Amended and Restated 2008 Executive
Performance Incentive Plan (the “Plan”) is to enable the Company, as defined in
Section 2.2(a)(ii) hereof, to attract, retain and motivate its officers,
executives, management and other key personnel, to further align the interests
of such persons with those of the stockholders of the Company, by providing for
or increasing their proprietary interest in the Company, and to help promote a
pay-for-performance linkage for such persons.

 

SECTION 2. Administration of the Plan

 

2.1 Composition of Committee.  The Plan shall be administered by the
Organization and Compensation Committee of the Board of Directors of the Company
and/or by the Board of Directors of the Company (the “Board of Directors”) or
another committee of the Board of Directors, as appointed from time to time by
the Board of Directors (any such administrative body, the “Committee”). The
Board of Directors shall fill vacancies on, and may remove from or add members
to, the Committee. The Committee shall act pursuant to a majority vote or
unanimous written consent. If an award granted under the Plan (an “Award”) is
intended to satisfy the conditions of Section 162(m)(4)(C) of the Internal
Revenue Code of 1986, as amended (the “Code”), then approval of such grant shall
be required to be made solely by Committee members who are “outside directors”
as described in the Treasury regulations under Code Section 162(m).  To the
extent that any permitted action taken by the Board of Directors conflicts with
action taken by the Committee, the Board of Directors action shall control.

 

2.2 Powers of the Committee.  Subject to the express provisions of this Plan,
the Committee shall be authorized and empowered to do all things necessary or
desirable in connection with the administration of this Plan with respect to the
Awards over which such Committee has authority, including, without limitation,
the following:

 

(a)           to prescribe, amend and rescind rules and regulations relating to
this Plan and to define terms not otherwise defined herein; provided that,
unless the Committee shall specify otherwise, for purposes of this Plan: (i) the
term “fair market value” shall mean, as of any date, the closing price per share
at which the Shares (as defined in Section 3.1 hereof) are sold in the regular
way on the New York Stock Exchange or, if no Shares are traded on the New York
Stock Exchange on the date in question, then for the next preceding date for
which Shares are traded on the New York Stock Exchange; and (ii) the term
“Company” shall mean Fluor Corporation, a Delaware corporation, and its
subsidiaries and affiliates, unless the context otherwise requires.

 

(b)           to determine which persons are Eligible Employees (as defined in
Section 4 hereof), to which of such Eligible Employees, if any, Awards shall be
granted hereunder, to make Awards under the Plan and to determine the terms of
such Awards and the timing of any such Awards;

 

(c)           to determine the number of Shares subject to Awards and the
exercise or purchase price of such Shares;

 

(d)           to establish and verify the extent of satisfaction of any
performance goals applicable to Awards;

 

(e)           to prescribe and amend the terms of the agreements or other
documents evidencing Awards made under this Plan (which need not be identical);

 

1

--------------------------------------------------------------------------------


 

(f)            to determine the extent to which adjustments are required
pursuant to Section 13 hereof;

 

(g)           to interpret and construe this Plan, any rules and regulations
under the Plan and the terms and conditions of any Award granted hereunder, and
to make exceptions to any such provisions in good faith and for the benefit of
the Plan, Participants (as defined in Section 4 hereof) and the Company;

 

(h)           to approve corrections in the documentation or administration of
any Award; and

 

(i)            to make all other determinations deemed necessary or advisable
for the administration of the Plan.

 

2.3 Determinations of the Committee.  All decisions, determinations and
interpretations by the Committee or the Board of Directors regarding the Plan
shall be final and binding on all Eligible Employees and Participants (as
defined in Section 4 hereof). The Committee or the Board of Directors, as
applicable, shall consider such factors as it deems relevant, in its sole and
absolute discretion, to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any officer or other employee of the Company and such attorneys, consultants and
accountants as it may select.

 

2.4 Delegation of Authority.  Notwithstanding the foregoing and to the extent
consistent with applicable law, the Committee may appoint one or more separate
committees (any such committee, a “Subcommittee”) composed of one or more
directors of the Company (who may but need not be members of the Committee) or
officers of the Company (who may but need not be members of the Board of
Directors), and may delegate to any such Subcommittee(s) the authority to grant
Awards (as defined below) under the Plan to Eligible Employees (as defined
below) who are not Section 16 officers of the Company, to determine all terms of
such Awards, and/or to administer the Plan or any aspect of it; provided,
however, that if the Subcommittee is composed of one or more officers of the
Company who are not members of the Board of Directors, the resolution so
authorizing such Subcommittee shall specify the total number of shares subject
to such Awards (if any) such Subcommittee may award pursuant to such delegated
authority. Any action taken by a Subcommittee within the scope of such
delegation shall be deemed for all purposes to have been taken by the Committee.

 

2.5 Execution of Document and Provision of Assistance.  The Committee hereby
designates the Secretary of the Company and the head of the Company’s human
resource function to assist the Committee in the administration of the Plan and
execute agreements evidencing Awards made under this Plan or other documents
entered into under this Plan on behalf of the Committee or the Company. In
addition, the Committee may designate other Company employees to assist the
Committee in the administration of the Plan, and may grant authority to such
persons to execute agreements evidencing Awards made under this Plan or other
documents entered into under this Plan on behalf of the Committee or the
Company.

 

2.6 Uniformity Not Required.  The terms and conditions that apply to Awards
(including but not limited to the forms of award agreements) need not be uniform
among all Awards, among all Awards of the same type, among all Awards granted to
the same Participant, or among all Awards granted at the same time.

 

SECTION 3. Stock Subject to Plan

 

3.1 Aggregate Limits.  Subject to adjustment as provided in Section 13, at any
time, the aggregate number of shares of the Company’s common stock, $0.01 par
value (“Shares”), issued pursuant to all Awards granted under this Plan shall
not exceed 23,000,000 (which represents 11,000,000 Shares originally provided
for in the Plan, plus an additional 12,000,000 Shares added pursuant to this
amendment and restatement), plus the number of Shares subject to awards
outstanding as of May 7, 2008, under the Company’s 2000 Executive Performance
Incentive Plan, the Company’s 2001 Key Employee Performance Incentive Plan and
the Company’s 2003 Executive Performance Incentive Plan (collectively, the
“Prior

 

2

--------------------------------------------------------------------------------


 

Plans”), but which shares are not thereafter issued upon exercise or settlement
of such awards.  Any Shares issued under Stock Options or Stock Appreciation
Rights (each as defined below) shall be counted against the number of Shares
issuable under the Plan on a one-for-one basis and any Shares issued pursuant to
Awards other than Stock Options or Stock Appreciation Rights shall be counted
against this limit as (i) 1.75 Shares for every one (1) Share subject to such
Award granted under this Plan prior to March 7, 2013 and (ii) 2.25 Shares for
every one (1) Share subject to such Award granted under this Plan on or after
March 7, 2013.  Shares of common stock subject to awards under the Prior Plans
that, after May 7, 2008, are canceled, expired, forfeited or otherwise not
issued under the Prior Plans or settled in cash shall be added to the number of
Shares issuable under the Plan as one (1) Share if such shares were subject to
options or stock appreciation rights granted under the Prior Plans, and as 1.75
Shares if such shares were subject to awards other than options or stock
appreciation rights granted under the Prior Plans. The Shares to be utilized in
the Plan may be either Shares reacquired by the Company, including Shares
purchased in the open market, or authorized but unissued Shares.  The aggregate
number of Shares that may be issued pursuant to the exercise of ISOs (as defined
below) granted under this Plan shall not exceed 23,000,000, which number shall
be calculated and adjusted pursuant to Section 13 only to the extent that such
calculation or adjustment will not affect the status of any option intended to
qualify as an incentive stock option under Section 422 of the Code.

 

3.2 Code Section 162(m) Limits.  The aggregate number of Shares subject to Stock
Options or Stock Appreciation Rights granted under this Plan during any calendar
year to any one Eligible Employee shall not exceed 1,125,000. The aggregate
number of Shares issuable with respect to any Restricted Stock Awards, Incentive
Awards denominated in Shares or Stock Unit Awards (other than Shares issued or
issuable upon exercise of Stock Options or Stock Appreciation Rights) granted
under this Plan during any calendar year to any one Eligible Employee shall not
exceed 375,000. Notwithstanding anything to the contrary in the Plan, (i) the
foregoing limitations shall be subject to adjustment under Section 13 only to
the extent that such adjustment will not affect the status of any Award intended
to qualify as “performance based compensation” under Code Section 162(m) and
(ii) with respect to awards to newly-hired employees in connection with the
commencement of their employment, the limits shall be two times the amounts set
forth in this Section 3.2.

 

3.3 Issuance of Shares.  For purposes of Section 3.1, the aggregate number of
Shares issued under this Plan at any time shall equal only the number of Shares
actually issued upon exercise or settlement of an Award. Notwithstanding the
foregoing, Shares subject to an Award under the Plan (or an award under any of
the Prior Plans) may not again be made available for issuance under this Plan if
such Shares are: (i) Shares that were subject to a Stock Option or Stock
Appreciation Right (or a stock option or stock appreciation right under the
Prior Plans) and were not issued upon the net settlement or net exercise of such
Award, (ii) Shares delivered to or withheld by the Company to pay the exercise
price of a Stock Option (or a stock option granted under the Prior Plans),
(iii) Shares delivered to or withheld by the Company to pay the withholding
taxes (A) related to any Stock Option or Stock Appreciation Right vesting on or
after March 7, 2013 and (B) related to any Award (including awards under the
Prior Plans) vesting prior to March 7, 2013, or (iv) Shares repurchased on the
open market with the proceeds of a Stock Option (or stock option granted under
the Prior Plans) exercise. Shares subject to Awards that have been canceled,
expired, forfeited or otherwise not issued under an Award and Shares subject to
Awards settled in cash shall not count as Shares issued under this Plan.  Any
Shares that again become available for grant pursuant to this Section 3.3 shall
be added back as (i) one Share if such Shares were subject to Stock Options or
Stock Appreciation Rights granted under the Plan, (ii) 1.75 Shares if such
Shares were subject to Awards other than Stock Options or Stock Appreciation
Rights granted under the Plan prior to March 7, 2013 and (iii) 2.25 Shares if
such Shares were subject to Awards other than Stock Options or Stock
Appreciation Rights granted under the Plan on or after March 7, 2013.

 

3.4 Substitute Awards. Substitute Awards shall not reduce the Shares authorized
for issuance under the Plan or authorized for grant to an Eligible Employee in
any calendar year. Additionally, in the event that a company acquired by the
Company or any subsidiary, or with which the Company or any subsidiary combines,
has shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment

 

3

--------------------------------------------------------------------------------


 

or valuation ratio or formula used in such acquisition or combination to
determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for issuance under the Plan;
provided that Awards using such available shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were employees of such acquired or combined company before such
acquisition or combination.  For purposes of this Section 3.4. “Substitute
Awards” means Awards granted or Shares issued by the Company in assumption of,
or in substitution or exchange for, awards previously granted, or the right or
obligation to make future awards, by a company acquired by the Company or any
subsidiary or with which the Company or any subsidiary combines.

 

SECTION 4. Persons Eligible Under Plan

 

Any person who is (i) an employee of the Company, (ii) a prospective employee of
the Company, (iii) a consultant to the Company, or (iv) an advisor of the
Company (each, an “Eligible Employee”) shall be eligible to be considered for
the grant of Awards. For purposes of this Plan, the Chairman of the Board’s
status as an employee shall be determined by the Board of Directors. A
“Participant” is any Eligible Employee to whom an Award has been made and any
person (including any estate) to whom an Award has been assigned or transferred
pursuant to Section 11.1.

 

SECTION 5. Plan Awards

 

5.1 Award Types.  The Committee, on behalf of the Company, is authorized under
this Plan to enter into certain types of arrangements with Eligible Employees
and to confer certain benefits to them (“Awards”). The following types of Awards
are authorized under the Plan if granted according to the terms and conditions
of the Plan: Stock Option (including incentive stock options), Stock
Appreciation Right, Restricted Stock, Incentive and Stock Unit. These authorized
types of Awards are defined as follows:

 

Stock Option Award:  A Stock Option is a right granted under Section 6 of this
Plan to purchase a specified number of Shares at a specified exercise price, at
such times, and on such other terms and conditions as are specified in or
determined pursuant to the document(s) evidencing the Award (the “Option
Agreement”). Stock Options intended to qualify as incentive stock options
(“ISOs”) pursuant to Code Section 422 and Stock Options that are not intended to
qualify as ISOs (“Non-Qualified Stock Options” or “NQSOs”) may be granted.

 

Stock Appreciation Right Award:  A Stock Appreciation Right is a right granted
pursuant to Section 7 of this Plan that entitles the Participant to receive, in
cash or Shares or a combination thereof, as determined by the Committee, value
equal to or otherwise based on the excess of (i) the fair market value of a
specified number of Shares at the time of exercise over (ii) the exercise price
of the right, as established by the Committee on the date of grant, and on such
other terms and conditions as are specified in or determined pursuant to the
document(s) evidencing the Award (the “Stock Appreciation Right Agreement”).

 

Restricted Stock Award:  A Restricted Stock Award is an award of Shares made
under Section 8 of this Plan, the grant, issuance, retention and/or vesting of
which is subject to such performance and other conditions as are expressed in
the document(s) evidencing the Award (the “Restricted Stock Agreement”).

 

Incentive Award:  An Incentive Award is a bonus opportunity awarded under
Section 9 of this Plan pursuant to which a Participant may become entitled to
receive an amount payable either in cash, Shares or other property based on
satisfaction of such performance criteria as are specified in the
document(s) evidencing the Award (the “Incentive Bonus Agreement”).

 

Stock Unit Award:  A Stock Unit Award is an award of a right to receive the fair
market value of a specified number of Shares made under Section 10 of this Plan,
the grant, issuance price, retention and/or vesting of which is subject to such
performance and other conditions as are expressed in the document(s) evidencing
the Award (the “Stock Unit Agreement”).

 

4

--------------------------------------------------------------------------------


 

5.2 Grants of Awards.  An Award may consist of one or two or more Award types
made in any combination or in the alternative.

 

SECTION 6. Stock Option Awards

 

The Committee may grant a Stock Option or provide for the grant of a Stock
Option, in the discretion of the Committee or automatically upon the occurrence
of specified events previously established by the Committee including, without
limitation, the achievement of performance goals, the satisfaction of an event
or condition within the control of the recipient of the Award, within the
control of others or not within any person’s control.

 

6.1 Option Agreement.  Each Option Agreement shall contain provisions regarding
(a) the number of Shares which may be issued upon exercise of the Stock Option,
(b) the purchase price of the Shares and the means of payment for the Shares,
(c) the term of the Stock Option, (d) such terms and conditions of
exercisability as may be determined by the Committee, (e) any restrictions on
the transfer of the Stock Option, (f) forfeiture provisions, and (g) such
further terms and conditions, consistent with the Plan as may be determined by
the Committee. Option Agreements evidencing ISOs shall contain such terms and
conditions as may be necessary to comply with the applicable provisions of Code
Section 422.

 

6.2 Stock Option Price.  The purchase price per Share of the Shares subject to
each Stock Option granted under the Plan shall equal or exceed 100% of the fair
market value of such Stock on the date the Stock Option is granted, except that
the Committee may specifically provide that (i) to the extent consistent with
Section 409A of the Code, “fair market value”, solely for purposes of
determining the purchase price per share for Stock Options, may be determined
using an average selling or closing price of the Shares during a specified
period that is within 30 days before through 30 days after the date the Stock
Option is granted and (ii) the exercise price of a Stock Option may be higher or
lower in the case of a Stock Option granted to employees of a company acquired
by the Company in assumption and substitution of options held by such employees
at the time such company is acquired. The assumption and substitution of options
shall not result in discounted options subject to Section 409A.

 

6.3 Stock Option Term.  The “term” of each Stock Option granted under the Plan,
including any ISOs, shall be stated in the Option Agreement but may not exceed
ten (10) years from the date of its grant.  Notwithstanding the foregoing, in
the event that on the last business day of the term of a Stock Option (i) the
exercise of the Stock Option, other than an ISO, is prohibited by applicable law
or (ii) Shares may not be purchased or sold by the applicable Eligible Employee
due to the “black-out period” of a Company policy or a “lock-up” agreement
undertaken in connection with an issuance of securities by the Company, the term
shall be extended for a period of 30 days following the end of the legal
prohibition, black-out period or lock-up agreement.

 

6.4 Stock Option Vesting.  Stock Options granted under the Plan shall be
exercisable at such time and in such manner prior to the expiration of the Stock
Option’s term as determined in the sole discretion of the Committee and
evidenced in the terms of the Option Agreement. The Committee shall have the
right to make the timing of the ability to exercise any Stock Option granted
under the Plan subject to such performance requirements as deemed appropriate by
the Committee. At any time after the grant of a Stock Option, the Committee may,
in its sole discretion, reduce or eliminate any restrictions surrounding any
Participant’s right to exercise all or part of the Stock Option, limited by the
fact that a Stock Option shall first become exercisable upon satisfaction of
such performance requirements as deemed appropriate by the Committee but in no
case shall such Stock Option become fully exercisable prior to the twelfth
(12th) month following its date of grant, other than as a result of the
Participant’s death, disability, termination of employment or a change of
control of the Company.

 

6.5 Option Exercise.

 

(a)  Partial Exercise.  An exercisable Stock Option may be exercised in whole or
in part. However, a Stock Option shall not be exercisable with respect to
fractional Shares and the Committee may

 

5

--------------------------------------------------------------------------------


 

require, by the terms of the Option Agreement, that any partial exercise must be
for a minimum number of whole Shares.

 

(b)  Manner of Exercise.  An exercisable Stock Option shall be deemed exercised
(in whole or in part) only upon delivery to the Company representative
designated by the Committee all of the following: (i) a notice of exercise (in
such form as the Committee authorizes) specifying the number of Shares to be
purchased by the Participant; (ii) payment or provision for payment of the
exercise price (in compliance with Section 6.5(c) hereof) for such number of
Shares; (iii) such representations and documents as the Committee, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
Federal, state or foreign securities laws or regulations; (iv) in the event that
the Stock Option shall be exercised pursuant to Section 11.1 by any person or
persons other than the Participant, appropriate proof of the right of such
person or persons to exercise the Option; and (v) such representations and
documents as the Committee, in its sole discretion, deems necessary or advisable
to provide for tax withholding. Unless provided otherwise by the Committee, no
Participant shall have any right as a stockholder with respect to any Shares
purchased pursuant to any Stock Option until the registration of Shares in the
name of the Participant, and no adjustment shall be made for dividends (ordinary
or extraordinary, whether in cash, securities or other property) or
distributions or other rights for which the record date is prior to the date
such Shares are so registered.

 

(c)  Payment of Exercise Price.  To the extent authorized by the Committee, the
exercise price of a Stock Option may be paid at the time established by the
terms of the Option Agreement or at the time of exercise of the Stock Option in
one or more of the following methods: (i) cash or certified or cashiers’ check;
(ii) shares of Company capital stock that have been held by the Participant for
such period of time as the Committee may specify; (iii) other property deemed
acceptable by the Committee; (iv) a reduction in the number of Shares or other
property otherwise issuable pursuant to such Stock Option; (v) a broker-assisted
cashless exercise program established by the Company or (vi) any combination of
(i) through (v).

 

6.6 ISO Limits. ISOs may be granted only to Eligible Employees who are employees
of the Company (or of any subsidiary corporation (within the meaning of
Section 424 of the Code) of the Corporation or any joint venture operation or
joint venture partner of the Company or its subsidiaries) on the date of grant. 
The aggregate fair market value (determined as of the date the ISO is granted)
of the Shares with respect to which ISOs are exercisable for the first time by
any Participant during any calendar year (under all plans of the Company (or of
any parent or subsidiary corporation (within the meaning of Section 424 of the
Code) of the Company)) shall not exceed $100,000 or such other amount as may
subsequently be specified by the Code and/or applicable regulations; provided
that if such limitation is exceeded, any Stock Options on Shares in excess of
such limitation shall be deemed to be NQSOs.  All ISOs must be granted within
ten years from the date the Plan was last approved by the Company’s
stockholders.  In the case of an ISO granted to an Eligible Employee who, at the
time of the grant, owns stock representing more than 10% of the voting power of
all classes of stock of the Company or any subsidiary, then: the exercise price
per share shall be no less than 110% of the fair market value of one Share on
the date of grant; and the term of the ISO shall not exceed five years from the
date the ISO is granted.  ISOs shall contain such other provisions as the
Committee shall deem advisable but shall in all events be consistent with and
contain or be deemed to contain all provisions required in order to qualify as
incentive stock options under Section 422 of the Code.

 

6.7 No Repricing without Stockholder Approval.  Other than in connection with a
change in the Company’s capitalization (as described in Section 13) the exercise
price of an outstanding Stock Option may not be reduced after the date of grant
nor may any outstanding Stock Option with an exercise price in excess of fair
market value be surrendered to the Company as consideration for cash, the grant
of a new Stock Option with a lower exercise price or the grant of another Award
without stockholder approval.

 

SECTION 7. Stock Appreciation Right Awards

 

Stock Appreciation Rights may be granted to Participants from time to time
either in tandem with or as a component of other Awards granted under the Plan
(“tandem Stock Appreciation Rights”) or not in conjunction with other Awards
(“freestanding Stock Appreciation Rights”) and may, but need not, relate to

 

6

--------------------------------------------------------------------------------


 

a specific Stock Option granted under Section 6. The provisions of Stock
Appreciation Rights need not be the same with respect to each grant or each
recipient. Any Stock Appreciation Right granted in tandem with an Award may be
granted at the same time such Award is granted or at any time thereafter before
exercise or expiration of such Award. All freestanding Stock Appreciation Rights
shall be granted subject to the same terms and conditions applicable to Stock
Options as set forth in Section 6 and all tandem Stock Appreciation Rights shall
have the same exercise price, vesting, exercisability, forfeiture and
termination provisions as the Award to which they relate. Subject to the
provisions of Section 6 and the immediately preceding sentence, the Committee
may impose such other conditions or restrictions on any Stock Appreciation Right
as it shall deem appropriate. Stock Appreciation Rights may be settled in
Shares, cash or a combination thereof, as determined by the Committee and set
forth in the applicable award agreement. Other than in connection with a change
in the Company’s capitalization (as described in Section 13) the exercise price
of Stock Appreciation Rights may not be reduced after the date of grant nor may
any outstanding Stock Appreciation Right with an exercise price in excess of
fair market value be surrendered to the Company as consideration for cash, the
grant of a new Stock Appreciation Right with a lower exercise price or the grant
of another Award.

 

SECTION 8. Restricted Stock Awards

 

Restricted Stock consists of an award of Shares, the grant, issuance, retention
and/or vesting of which shall be subject to such performance conditions and to
such further terms and conditions as the Committee deems appropriate.

 

8.1 Restricted Stock Award.  Each Restricted Stock Award shall reflect, to the
extent applicable (a) the number of Shares subject to such Award or a formula
for determining such, (b) the time or times at which Shares shall be granted or
issued and/or become retainable or vested, and the conditions or restrictions on
such Shares, (c) the performance criteria and required level of achievement
relative to these criteria which shall determine the number of Shares granted,
issued, retainable and/or vested, (d) the measuring period for determining
achievement of performance, (e) forfeiture provisions, and (f) such further
terms and conditions consistent with the Plan as may be determined from time to
time by the Committee.

 

8.2 Performance and Other Criteria.  The grant, issuance, retention and/or
vesting of each Restricted Stock Award may be subject to such performance and
other criteria and required level of achievement relative to these criteria as
the Committee shall determine, which criteria may be based on business
performance, personal performance evaluations and/or completion of a specified
period of service by the Participant. The grant, issuance, retention, vesting
and/or settlement of any such Restricted Stock Award that is based on
performance criteria and level of achievement relative to such criteria will be
subject to a performance period of not less than one year, and the grant,
issuance, retention, vesting and/or settlement of any such Restricted Stock
Award that is based solely upon continued service and/or the passage of time may
not vest or be settled in full prior to the thirty-sixth month following its
date of grant, but may be subject to pro-rata vesting over such period, in each
case, other than as a result of the Participant’s death, disability or
termination of employment, or a change of control of the Company.

 

Notwithstanding anything to the contrary herein, the performance criteria for
any Restricted Stock Award that is intended by the Committee to satisfy the
requirements for “performance-based compensation” under Code
Section 162(m) shall be a measure based solely on one or more Qualifying
Performance Criteria (as defined in Section 11.2 hereof) selected by the
Committee.

 

8.3 Timing of Award.  The Committee shall determine all specifics concerning the
timing of any Restricted Stock Award.

 

8.4 Discretionary Adjustments.  Notwithstanding satisfaction of any required
period of service or performance goals, the number of Shares granted, issued,
retainable and/or vested under a Restricted Stock Award based on either business
performance or personal performance evaluations may be reduced (or, with respect
to awards not intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, increased) by the Committee on the basis of such
further considerations as the Committee in its sole discretion shall determine.

 

7

--------------------------------------------------------------------------------


 

SECTION 9. Incentive Awards

 

Each Incentive Award will confer upon the Eligible Employee the opportunity to
earn a future payment tied to a specified level of achievement with respect to
one or more performance criteria for a specific performance period of not less
than one year.

 

9.1 Incentive Award.  Each Incentive Award shall contain provisions regarding
(a) the target and maximum amount payable to the Participant as an Incentive
Award, (b) the performance criteria and required level of achievement relative
to these criteria which shall determine the amount of such payment, (c) the
period as to which performance shall be measured for establishing the amount of
any payment, (d) the vesting of the Incentive Award, (e) restrictions on the
alienation or transfer of the Incentive Award prior to actual payment,
(f) forfeiture provisions, and (g) such further terms and conditions, consistent
with the Plan as may be determined by the Committee. In establishing the
provisions of Incentive Awards, the Committee may refer to categories of such
Awards as parts of “Programs” or “Plans”, which names will not affect the
applicability of this Plan. The maximum amount payable pursuant to that portion
of an Incentive Award granted under this Plan for any fiscal year to any
Participant that is intended to satisfy the requirements for “performance based
compensation” under Code Section 162(m) shall not exceed Ten Million Dollars
($10,000,000), except with respect to Incentive Awards granted under this Plan
to a new employee in connection with the commencement of their employment, in
which case the maximum amount shall not exceed Twenty Million Dollars
($20,000,000).

 

9.2 Performance Criteria. The Committee shall establish the performance criteria
and required level of achievement relative to these criteria which shall
determine the target, minimum and maximum amount payable under an Incentive
Award, which criteria may be based on business performance and/or personal
performance evaluations. The Committee may specify the amount or percentage of
the target Incentive Award that is intended to satisfy the requirements for
“performance-based compensation” under Code Section 162 (m).

 

Notwithstanding anything to the contrary herein, the performance criteria for
any portion of an Incentive Award that is intended by the Committee to satisfy
the requirements for “performance-based compensation” under Code
Section 162(m) shall be a measure based solely on one or more Qualifying
Performance Criteria (as defined in Section 11.2 hereof) selected by the
Committee and specified at the time required under Code Section 162(m).

 

9.3 Timing and Form of Payment.  An Incentive Award will be paid in a single
lump sum payment in the year following vesting, but no later than 21/2 months
following the year of vesting. The Committee may permit a Participant or the
Company to elect for the payment of any Incentive Award to be deferred to a
specified date or event in accordance with an election made pursuant to the
Fluor Executive 409A Deferred Compensation Program. The Committee may specify
the form of payment of Incentive Awards, which may be cash, shares, or other
property.

 

9.4 Discretionary Adjustments.  Notwithstanding satisfaction of any performance
goals, the amount paid under an Incentive Award based on either business
performance or personal performance evaluations may be reduced (or, with respect
to awards not intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, increased) by the Committee on the basis of such
further considerations as the Committee in its sole discretion shall determine.

 

SECTION 10. Stock Units

 

10.1 Stock Units.  A “Stock Unit” is a bookkeeping entry representing an amount
equivalent to the fair market value of one Share, also sometimes referred to as
a “restricted unit” or “shadow stock”. Stock Units represent an unfunded and
unsecured obligation of the Company, except as otherwise provided for by the
Committee.

 

8

--------------------------------------------------------------------------------


 

10.2 Stock Unit Awards.  Each Stock Unit Award shall reflect, to the extent
applicable (a) the number of Stock Units subject to such Award or a formula for
determining such, (b) the time or times at which Stock Units shall be granted
and/or become vested, and the conditions or restrictions on such Stock Units,
(c) the performance criteria and required level of achievement relative to these
criteria which shall determine the number of Stock Units granted, issued,
retainable and/or vested, (d) the measuring period for determining achievement
of performance, (e) forfeiture provisions, and (f) such further terms and
conditions, in each case not inconsistent with the Plan as may be determined by
the Committee.

 

10.3 Performance and Other Criteria.  The grant, issuance, retention and or
vesting of each Stock Unit may be subject to such performance and other criteria
and required level of achievement relative to these criteria as the Committee
shall determine, which criteria may be based on business performance, personal
performance evaluations and/or completion of a specified period of service by
the Participant. The grant, issuance, retention, vesting and/or settlement of
any such Stock Unit that is based on performance criteria and level of
achievement relative to such criteria will be subject to a performance period of
not less than one year.

 

Notwithstanding anything to the contrary herein, the performance criteria for
any Stock Unit that is intended by the Committee to satisfy the requirements for
“performance-based compensation” under Code Section 162(m) shall be a measure
based solely on one or more Qualifying Performance Criteria (as defined in
Section 11.2 hereof) selected by the Committee and specified at the time the
Stock Unit is granted.

 

10.4 Timing of Award.  The Committee shall determine all specifics concerning
the timing of any Stock Unit Award.

 

10.5 Settlement of Stock Units.  The Committee may provide for Stock Units to be
settled in cash and/or Shares. A Stock Unit Award will be settled in a single
lump sum payment of cash and/or Shares in the calendar year following vesting,
but no later than 21/2 months following the end of the calendar year of vesting.
The Committee may permit a Participant or the Company to elect for the
settlement of any Stock Unit Award to be deferred to a specified date or event
in accordance with an election made pursuant to the Fluor Executive 409A
Deferred Compensation Program. The amount of cash or Shares, to be distributed
may, if the Stock Unit Agreement provides, be increased by an interest factor or
by dividend equivalents, as the case may be, which may be valued as if
reinvested in Shares. Until a Stock Unit is settled, the number of Shares
represented by a Stock Unit shall be subject to adjustment pursuant to
Section 13.

 

10.6 Discretionary Adjustments.  Notwithstanding satisfaction of any required
period of service or performance goals, the number of Stock Units granted,
issued, retainable and/or vested under a Stock Unit Award due to business
performance or personal performance evaluations may be reduced (or, with respect
to awards not intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, increased) by the Committee on the basis of such
further considerations as the Committee in its sole discretion shall determine.

 

SECTION 11. Other Provisions Applicable to Awards

 

11.1 Transferability.  Unless the agreement evidencing an Award (or an amendment
thereto authorized by the Committee) expressly states that it is transferable as
provided hereunder, no Award granted under the Plan, nor any interest in such
Award, may be sold, assigned, conveyed, gifted, pledged, hypothecated or
otherwise transferred in any manner, other than by will or the laws of descent
and distribution, prior to the vesting or lapse of any and all restrictions
applicable to an Award or any Shares issued under an Award. During a
Participant’s lifetime, Stock Options and Stock Appreciation Rights may only be
exercised by the Participant.

 

The Committee may in its sole discretion grant an Award or amend an outstanding
Award to provide that the Award is transferable or assignable to a member or
members of the Participant’s “immediate family”, as such term is defined under
Rule 16a-1(e) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or to a trust for the benefit solely of a member or members of
the

 

9

--------------------------------------------------------------------------------


 

Participant’s immediate family, or to a partnership or other entity whose only
owners are members of the Participant’s family, provided that following any such
transfer or assignment the Award will remain subject to substantially the same
terms applicable to the Award while held by the Participant, as modified as the
Committee in its sole discretion shall determine appropriate, and the
Participant shall execute an agreement agreeing to be bound by such terms.

 

11.2 Qualifying Performance Criteria.  For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit, subsidiary or
business segment, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Committee in the
Award: (a) cash flow (including operating cash flow or free cash flow);
(b) earnings (including gross margin, earnings before interest, taxes,
depreciation and amortization (“EBITDA”), earnings before interest and taxes
(“EBIT”), earnings before taxes (“EBT”), and net earnings); (c) earnings per
share; (d) stock price; (e) return on equity; (f) total stockholder return;
(g) return on capital or return on invested capital (ROIC); (h) return on assets
or net assets or return on assets employed (ROAE); (i) return on investment;
(j) revenue; (k) income or net income; (l) operating income or net operating
income; (m) operating profit or net operating profit; (n) operating margin;
(o) return on operating revenue; (p) market share; (q) contract awards or
backlog; (r) overhead or other expense reduction or cost savings; (s) credit
rating; (t) strategic plan development and implementation; (u) succession plan
development and implementation; (v) retention of executive talent; (w) workforce
diversity; (x) return on average stockholders’ equity relative to the Ten Year
Treasury Yield (as hereinafter defined) or any similar, independent benchmark;
(y) safety records; (z) corporate tax savings; (aa) corporate cost of capital
reduction; (bb) capital resource management plan development and implementation;
(cc) internal financial controls plan development and implementation; (dd)
investor relations program development and implementation; (ee) corporate
relations program development and implementation; (ff) executive performance
plan development and implementation; (gg) tax provision rate for financial
statement purposes; (hh) cash flow return on investment (CFROI); (ii) warranted
equity value (WEV); (jj) project gross margin (PGM) in earnings and in contract
awards; (kk) project gross margin percentage in earnings and contract awards;
(ll) project working capital; (mm) cost of cash; (nn) overhead leverage; (oo)
ratio of earnings to fixed charges; and (pp) debt as a percentage of total
capitalization.

 

To the extent provided for by the Committee at the time an Award is granted, the
Committee shall appropriately adjust any evaluation of performance under a
Qualifying Performance Criteria to account for any of the following events that
occurs during a performance period: (a) asset write-downs; (b) litigation or
claim judgments or settlements; (c) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results;
(d) accruals for reorganization and restructuring programs; and (e) any
extraordinary, non-recurring or other unusual items, either as described in
Accounting Principles Board Opinion No. 30 or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year.

 

The term “Ten Year Treasury Yield” shall mean, for any fiscal period, the daily
average percent per annum yield for U.S. Government Securities—10 year Treasury
constant maturities, as published in the Federal Reserve statistical release or
any equivalent publication.

 

Prior to the payment of any Award intended to qualify as “performance-based
compensation” under Code Section 162(m) the Committee shall certify the extent
to which any Qualifying Performance Criteria and any other material terms under
such Award have been satisfied (other than in cases where the criteria relate
solely to the increase in the value of the Company’s Common Stock).

 

With respect to any Award that is intended to satisfy the conditions for
“performance-based compensation” under Code Section 162(m): (a) the Committee
shall interpret the Plan in light of Code Section 162(m) and the regulations
thereunder; and (b) such Award shall not be paid until the Committee shall first
have certified that the Qualifying Performance Criteria have been satisfied.

 

10

--------------------------------------------------------------------------------


 

11.3 Dividends.  Unless otherwise provided by the Committee, no adjustment shall
be made in Shares issuable under any Award on account of cash dividends which
may be paid or other rights which may be issued to the holders of Shares prior
to their issuance under the Award. The Committee shall specify whether dividends
or dividend equivalent amounts shall be paid to any Participant with respect to
the Shares subject to an Award that has not vested or been issued or that is
subject to any restrictions or conditions on the record date for dividends;
provided, however, that in no event will dividend equivalents be paid in respect
of Stock Options or Stock Appreciation Rights or be paid currently to holders of
unearned performance-based Awards.

 

11.4 Voting Rights.  Prior to the vesting of the Shares underlying a Restricted
Stock Award, Participants who hold a Restricted Stock Award shall have the right
to vote such underlying Shares as the record owners thereof, and Participants
who hold Stock Units shall not have voting rights with respect to the underlying
Shares.

 

11.5 Agreements Evidencing Awards.  The Committee shall, subject to applicable
law, determine the date an Award is deemed to be granted, which for purposes of
this Plan shall not be affected by the fact that an Award is contingent on
subsequent stockholder approval of the Plan. The Committee or its delegate(s),
except to the extent prohibited under applicable law, may establish the terms of
agreements evidencing Awards under this Plan and may, but need not, require as a
condition to any such agreement’s effectiveness that such agreement be executed
by the Participant and that the Participant agree to such further terms and
conditions as specified in the agreement. The grant of an Award under this Plan
shall not confer any rights upon the Participant holding such Award other than
such terms, and subject to such conditions, as are specified in this Plan as
being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the agreement evidencing such Award.

 

11.6 Tandem Stock or Cash Rights.  Either at the time an Award is granted or by
subsequent action, the Committee may, but need not, provide that an Award shall
contain as a provision thereof, a right, either in tandem with the other rights
under the Award or as an alternative thereto, of the Participant to receive,
without payment to the Company, a number of Shares, cash or a combination
thereof, the amount of which is determined by reference to the value of the
Award; provided, however, that the number of such rights granted under any Award
shall not exceed the per Eligible Employee share limitation for such Award as
set forth in Section 3.2.

 

SECTION 12. Deferred Payments and No Deferral of Stock Option or SAR Gains.

 

Subject to the terms and conditions of the Plan, the Committee may determine
that all or a portion of any Award to a Participant, whether it is to be paid in
cash, Shares or a combination thereof, shall be deferred or may, in its sole
discretion, approve deferral elections made by Participants.  Deferrals shall be
for such periods and upon such terms as the Committee may determine in its sole
discretion.  Notwithstanding the foregoing, deferral of Stock Option or SAR
gains shall not be permitted under the Plan, and in no event will any deferral
of the delivery of Shares or any other payment with respect to any Award be
allowed if the Committee determines, in its sole discretion, that the deferral
would result in the imposition of the additional tax under
Section 409A(a)(1)(B) of the Code.  No Award shall provide for deferral of
compensation that does not comply with Section 409A of the Code, unless the
Committee, at the time of grant, specifically provides that the Award is not
intended to comply with Section 409A of the Code.  The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Committee.

 

SECTION 13. Changes in Capital Structure

 

If the outstanding securities of the class then subject to this Plan are
increased, decreased or exchanged for or converted into cash, property or a
different number or kind of shares or securities, or if cash, property or shares
or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, merger, consolidation,
recapitalization, restructuring, reclassification, dividend (other than a
regular, quarterly cash dividend) or other distribution, stock split, reverse
stock split,

 

11

--------------------------------------------------------------------------------


 

spin-off or the like, or if substantially all of the property and assets of the
Company are sold, then, the Committee shall make appropriate and proportionate
adjustments in (i) the number and type of shares or other securities or cash or
other property that may be acquired pursuant to outstanding Awards under this
Plan and the exercise or settlement price of such Awards; provided, however,
that any such adjustment shall be made in such a manner that will not affect the
status of any Award intended to qualify (A) as an ISO under Code Section 422,
(B) as exempt from coverage under Code Section 409A, or (C) as “performance
based compensation” under Code Section 162(m), and (ii) the maximum number and
type of shares or other securities that may be issued pursuant to such Awards
thereafter granted under this Plan.

 

SECTION 14. Change of Control

 

14.1    Effect of Change of Control.    The Committee may through the terms of
the Award or otherwise provide that any or all of the following shall occur,
either immediately upon the Change of Control, or upon termination of the
Eligible Employee’s employment within twenty-four (24) months following a Change
of Control: (a) in the case of an Option, the Participant’s ability to exercise
any portion of the Option not previously exercisable; (b) in the case of an
Incentive Award, the right to receive a payment equal to the target amount
payable or a payment based on performance (or amounts accrued) through a date
determined by the Committee prior to the Change of Control; and (c) in the case
of Shares issued in payment of any Incentive Award, and/or in the case of
Restricted Stock or Stock Units, the lapse and expiration of any conditions to
the grant, issuance, retention, vesting or transferability of, or any other
restrictions applicable to, such Award.  If, in connection with a Change of
Control, no provision is made for the exercise, payment or lapse of conditions
or restrictions on the Award, or other procedure whereby the Participant may
realize the full benefit of the Award, the Committee may, through the terms of
the Award or otherwise, provide for a conditional exercise, payment or lapse of
conditions or restrictions on an Award, which shall only be effective if such
Change of Control is consummated. Notwithstanding anything herein to the
contrary, in no event shall any accelerated vesting of an Award in connection
with a Change of Control be effective unless the Change of Control is
consummated.

 

14.2    Definitions.    Unless the Committee or the Board shall provide
otherwise, “Change of Control” shall mean an occurrence of any of the following
events: (a) a third person, including a “group” as defined in
Section 13(d)(3) of the Exchange Act, acquires shares of the Company having
twenty-five percent or more of the total number of votes that may be cast for
the election of directors of the Company; (b) the persons who were directors of
the Company on the effective date of this Plan (the “Incumbent Directors”) shall
cease to constitute a majority of the Board of Directors of the Company or any
successor to the Company, provided that any person becoming a director of the
Company subsequent to the effective date of this Plan shall be considered an
Incumbent Director if such person’s election or nomination for election was
approved by a vote of at least 50 percent of the Incumbent Directors; but
provided further, that any such person whose initial assumption of office is in
connection with an actual or threatened proxy contest relating to the election
of members of the Board of Directors of the Company or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board of the Company, including by reason of agreement intended to
avoid or settle any such actual or threatened contest or solicitation, shall not
be considered an Incumbent Director; (c) the consummation of a transaction
pursuant to which the Company will have merged into or consolidated with another
corporation, or merged another corporation into the Company, on a basis whereby
less than fifty percent (50%) of the total voting power of the surviving
corporation is represented by shares held by stockholders of the Company
immediately prior to such merger or consolidation; (d) the consummation of a
sale or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition if the holders of the voting securities
of the Company outstanding immediately prior thereto hold securities immediately
thereafter which represent more than a majority of the combined voting power of
the voting securities of the acquirer, or parent of the acquirer, of such
assets; or (e) approval by the stockholders of the Company of the liquidation or
dissolution of the Company.

 

12

--------------------------------------------------------------------------------


 

SECTION 15. Compensation Recoupment Policy

 

Subject to the terms and conditions of the Plan, the Committee may provide that
any Participant and/or any Award, including any Shares subject to an Award, is
subject to any recovery, recoupment, clawback and/or other forfeiture policy
maintained by the Company from time to time.

 

SECTION 16. Taxes

 

16.1 Withholding Requirements.  The Committee may make such provisions or impose
such conditions as it may deem appropriate for the withholding or payment by the
Eligible Employee or Participant, as appropriate, for any taxes required as a
result of any Awards granted under this Plan, and a Participant’s rights in any
Award are subject to satisfaction of such requirements.

 

16.2 Payment of Withholding Taxes.  Notwithstanding the terms of Section 16.1
hereof, the Committee may provide in the agreement evidencing an Award or
otherwise that all or any portion of the required withholding for taxes by the
Company or, if permitted by the Committee, desired to be withheld by the
Participant, in connection with the exercise of a Stock Option or Stock
Appreciation Right or the exercise, vesting, settlement or transfer of any other
Award shall be paid or, at the election of the Participant, may be paid by the
Company with cash or shares of the Company’s capital stock otherwise issuable or
subject to such Award, or by the Participant delivering previously owned shares
of the Company’s capital stock, in each case having a fair market value equal to
the amount required or elected to be withheld or paid. Any such elections are
subject to such conditions or procedures as may be established by the Committee
and are subject to Committee approval.

 

SECTION 17. Effective Date, Amendments and Termination

 

17.1 Effectiveness and Expiration of Plan. The Plan was adopted by the Board on
February 6, 2013 and will become effective when it is approved by the Company’s
stockholders.  No Stock Option Award, Stock Appreciation Right Award, Restricted
Stock Award, Incentive Award or Stock Unit Award shall be granted pursuant to
the Plan more than ten (10) years after the effective date of the Plan.

 

17.2 Amendment and Termination. The Board of Directors may amend, alter or
discontinue the Plan or any agreement evidencing an Award made under the Plan,
but any such amendment shall be subject to approval of the stockholders of the
Company to the extent required by law or by any applicable listing standard of
the New York Stock Exchange or other securities exchange or stock market where
the Company has listed the Shares. In addition, unless approved by a majority of
the stockholders of the Company present in person or by proxy and actually
voting, no such amendment shall be made that would:

 

(a)           materially increase the maximum number of Shares for which Awards
may be granted under the Plan, other than an increase pursuant to Section 13
(“Changes in Capital Structure”);

 

(b)           reduce the price at which Stock Options or Stock Appreciation
Rights may be granted, as described in Section 6.2;

 

(c)           reduce the exercise price of outstanding Stock Options or Stock
Appreciation Rights, as described in Section 6.7 and Section 7;

 

(d)           extend the term of the Plan; or

 

(e)           change the class of persons eligible to be Participants.

 

After the date of a Change of Control, no amendment to the Plan or any agreement
evidencing an Award made under the Plan shall be effected that impairs the
rights of any Award holder, without such holder’s consent, under any Award
granted prior to the date of the Change of Control.

 

13

--------------------------------------------------------------------------------


 

SECTION 18. Compliance with Other Laws and Regulations

 

The Plan, the grant and exercise of Awards hereunder, and the obligation of the
Company to sell, issue or deliver Shares under such Awards, shall be subject to
all applicable Federal, state and foreign laws, rules and regulations and to
such approvals by any governmental or regulatory agency as may be required. The
Company shall not be required to register in a Participant’s name or deliver any
Shares prior to the completion of any registration or qualification of such
Shares under any Federal, state or foreign law or any ruling or regulation of
any government body which the Committee shall, in its sole discretion, determine
to be necessary or advisable. This Plan is intended to constitute an unfunded
arrangement for a select group of management or other key employees.

 

No Stock Option or Stock Appreciation Right shall be exercisable unless a
registration statement with respect to the Stock Option or Stock Appreciation
Right has been made and is in effect or the Company has determined that such
registration is unnecessary. Unless the Awards and Shares covered by this Plan
have been registered under the Securities Act of 1933, as amended, or the
Company has determined that such registration is unnecessary, each person
receiving an Award and/or Shares pursuant to any Award may be required by the
Company to give a representation in writing that such person is acquiring such
Shares for his or her own account for investment.

 

SECTION 19. Award Grants by Subsidiaries

 

In the case of a grant of an Award to any Participant employed by a subsidiary
or affiliate, such grant may, if the Committee so directs, be implemented by the
Company issuing any subject Shares to the subsidiary or affiliate, for such
lawful consideration as the Committee may determine, upon the condition or
understanding that the subsidiary or affiliate will transfer the Shares to the
Participant in accordance with the terms of the Award specified by the Committee
pursuant to the provisions of the Plan. Notwithstanding any other provision
hereof, such Award may be issued by and in the name of the subsidiary or
affiliate and shall be deemed granted on such date as the Committee shall
determine.

 

SECTION 20. Miscellaneous

 

20.1 Rights as Stockholder. Except as otherwise provided herein, a Participant
shall have no rights as a holder of Shares with respect to Awards hereunder,
unless and until the Participant becomes registered as a holder of Shares on the
records of the Company and/or any transfer agent or other administrator
designated by the Company from time to time.

 

20.2 No Right to Company Employment.  Nothing in this Plan or as a result of any
Award granted pursuant to this Plan shall confer on any individual any right to
continue in the employ of the Company or interfere in any way with the right of
the Company to terminate an individual’s employment at any time. The Award
agreements may contain such provisions as the Committee may approve with
reference to the effect of approved leaves of absence by the Participant
receiving the Award.

 

20.3 Funding of Plan.  The Plan is intended to be an unfunded plan.  The Company
shall not be required to establish or fund any special or separate account or to
make any other segregation of assets to assure the payment of any Award under
the Plan.  Participants are and shall at all times be general creditors of the
Company with respect to their Awards.  If the Committee or the Company chooses
to set aside funds in a trust or otherwise for the payment of Awards under the
Plan, such funds shall at all times be subject to the claims of the creditors of
the Company in the event of its bankruptcy or insolvency.

 

20.4 Successors.  All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

14

--------------------------------------------------------------------------------


 

20.5 Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, any feminine term
used herein shall include the masculine, and the plural shall include the
singular and the singular shall include the plural.

 

20.6 Severability.  If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

20.7 Rules of Construction.  Whenever any provision of the Plan refers to any
law, rule, or regulation, such provision shall be deemed to refer to the law,
rule, or regulation currently in effect and, when and if such law, rule, or
regulation is subsequently amended or replaced, to the amended or successor law,
rule, or regulation.  The term “including” shall be deemed to include the words
“including without limitation.”

 

20.8 No Liability of the Company.  The Company and any subsidiary or affiliate
which is in existence or hereafter comes into existence shall not be liable to a
Participant or any other person as to: (i) the non-issuance or sale of shares of
Common Stock as to which the Company has been unable to obtain from any
regulatory body having jurisdiction the authority deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any shares of Common
Stock hereunder; and (ii) any tax consequence expected, but not realized, by any
Participant or other person due to the receipt, exercise or settlement of any
Award granted hereunder.

 

20.9 Non-Exclusivity of the Plan. Neither the adoption of the Plan by the Board
of Directors nor the submission of the Plan to the stockholders of the Company
for approval shall be construed as creating any limitations on the power of the
Board of Directors or the Committee to adopt such other incentive arrangements
as it or they may deem desirable, including without limitation, the granting of
restricted stock or stock options otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

20.10 Governing Law. This Plan and any agreements hereunder shall be interpreted
and construed in accordance with the laws of the State of Delaware and
applicable Federal law. The Committee may provide that any dispute as to any
Award shall be presented and determined in such forum as the Committee may
specify, including through binding arbitration. Any reference in this Plan or in
the agreement evidencing any Award to a provision of law or to a rule or
regulation shall be deemed to include any successor law, rule or regulation of
similar effect or applicability.

 

15

--------------------------------------------------------------------------------